FILED
                           NOT FOR PUBLICATION                                DEC 12 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10295

              Plaintiff - Appellee,              D.C. No. 2:01-cr-00136-KJD-
                                                 LRL-2
  v.

RICHARD CARRILLO,                                MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                          Submitted December 6, 2012**
                            San Francisco, California

Before: TROTT and RAWLINSON, Circuit Judges, and BLOCK, District Judge.***

       Carrillo appeals his sentence imposed following his admitted violation of

multiple terms of supervised release. Because Carrillo’s counsel did not object to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
the sentence he now appeals, we review for plain error. United States v. Waknine,

543 F.3d 546, 551 (9th Cir. 2008). In so doing, we do not discern any error in the

challenged proceedings, much less error that was “plain” or that affected Carrillo’s

“substantial rights.” Id. Because the methamphetamine he possessed was

individually packaged in six different bags, the evidence supports an inference --

unchallenged in the district court -- that the possession of the illegal substance was

for sale. United States v. Martinez, 967 F.2d 1343, 1345-46 (9th Cir. 1992). This

violation constituted a felony offense in Nevada and supports a Grade A violation.

These circumstances support in turn the sentence imposed of 18 months

imprisonment with an additional term of 42 months of supervised release.

      As to Carrillo’s allegations of errors in the judgment of conviction, the

matter is remanded to the district court to revisit only (1) whether the written

judgment accurately conforms to the court’s oral pronouncement of the sentence

and the court’s intentions, and (2) whether a typographical error exists with respect

to the amount of the fine.

      AFFIRMED IN PART. REMANDED for the limited purpose of revisiting

the written judgment of conviction.




                                          2